DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160062198 A1 (WANG; MING-TSUNG et al.) in view of US 20110227085 A1 (Nakamura; Wataru et al.) and US 20210141258 A1 (MAEDA; MASAKI et al.)

    PNG
    media_image1.png
    826
    496
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    672
    467
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    350
    525
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    385
    484
    media_image4.png
    Greyscale


Per claims 1 and 8-9,  Wang teaches an array substrate [11], comprising: a base [11]; at least one common electrode formed on the base [14] and a common power line is arranged [15, see figure 2], and is configured to provide a common voltage signal to the corresponding common electrodes and, wherein the common power line includes [see paragraph 0025, electrical signal are applied to the electrode line 15] and at least one conductive connecting line [16], each of the at least one conductive connecting line being electrically connected to both a common electrode and a metal layer in a corresponding signal line [see figures 2-3]; and a surface of the base facing away from the common electrode is a display surface [see paragraph 0028, “the display panel 1 can be an in-plane switching (IPS) mode liquid crystal display (LCD) panel”; accordingly, substrate 11’s lower surface is a structural element of the display that includes a surface and since it is a part of the display, it is a display surface].   
Wang lacks the common power line includes a light absorbing layer and a metal layer that are sequentially stacked in a direction away from the base and conductivity of the light absorbing layer is less than conductivity of molybdenum.  However, Nakamura teaches at paragraphs 0011 and 0055 using multilayered signal electrodes for reducing reflection and improving contrast.  Nakamura also teaches at paragraphs 0039 and 0055 a copper layer (first layer) 102b,113b, and a titanium layer (second layer) 102a,113a.  Titanium’s conductivity is lower than molybdenum furthermore titanium is considered an electrically conductive shielding layer.  Thus, Nakamura teaches the specific example of a titanium shielding layer below a copper or molybdenum signal line base layer wherein the titanium layer is light blocking and has a lower conductivity than molybdenum.   Meade at paragraph 0044 teaches laminating tungsten, titanium and molybdenum to form signal lines because these metals have light blocking properties.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Nakamura and Meade with Wang.
[inherent to the combination]; and a material of the at least one conductive connecting line is a transparent conductive material [see paragraph 0022].  
Per claim 3, Wang in view of Nakamura teaches the array substrate according to claim 2.  Wang lack a part of the light absorbing layer covers the corresponding common electrode, and a part of each conductive connecting line covers both the corresponding common electrode and the corresponding metal layer.  However, common knowledge teaches overlapping the common electrode and connecting electrode in order to improve reduce light leakage and improve contrast.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art. 
Per claim 4, Wang in view of Nakamura teaches the array substrate according to claim 1, further comprising a pixel electrode located at a side of each common electrode away from the base [17]; and the at least one conductive connecting line being insulated from the pixel electrode [inherent] and arranged in a same layer as the pixel electrode [see figure 2].  
Per claim 5, Wang in view of Nakamura teaches the array substrate according to claim 1, wherein in a same signal line, an orthographic projection of the metal layer on the base is within an orthographic projection of the light absorbing layer on the base [inherent due to the tapered shape of the signal electrodes].  
Per claim 6, Wang in view of Nakamura teaches the array substrate according to claim 1, further comprising at least one thin film transistor formed on the base [13]; and a gate of the at least one thin film transistor being arranged in a same layer as the signal line [130].  

Per claim 8, Wang in view of Nakamura teaches a display device, comprising the array substrate according to claim 1.
Per claim 10, Wang in view of Nakamura teaches the method according to claim 9, further comprising: forming a pixel electrode at a side of each common electrode away from the base; and the pixel electrode and the at least one conductive connecting line being made of a same material through a single patterning process, and the pixel electrode being insulated from the corresponding conductive connecting line [see step 315 in figure 4].   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Response to Arguments
Applicant's arguments filed 8/20/21 have been fully considered but they are not persuasive. Applicant argument that Nakamura fails to disclose or suggest how to absorb the light from the side of the glass substrate 101 away from the gate line 102 in a case where the surface of the glass substrate 101 away from the pixel electrode 110 serves as a display surface.  Firstly, this is not a claimed limitation.  Secondly, titanium is considered a shielding electrode material.  For evidence, see US 20200089064 A1 to MORINAGA; Junichi et al.’s paragraph 0143.  “As the electrically-conductive film for the light shielding line, a metal film which includes an element selected from aluminum (Al), chromium (Cr), copper (Cu), tantalum (Ta), titanium (Ti), molybdenum (Mo) and tungsten (W), an alloy film which includes these elements as constituents, or the like, can be used.”  

    PNG
    media_image4.png
    385
    484
    media_image4.png
    Greyscale

When viewing Nakamura’s figure 1, layer 113a is titanium or a light shielding electrode with a conductivity less than molybdenum and layer 113b is a second copper metal layer.  Furthermore, Nakamura sequentially stacks in a direction away from the base the titanium shielding layer nearest the base and the copper metal layer on the titanium layer and away from the base.  Accordingly, the arguments are not persuasive.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES A DUDEK/            Primary Examiner, Art Unit 2871